NOTE: This order is nonprecedential
United States Cour1 of Appeals
for the Federal Circuit
CCA ASSOCIATES,
Plaintiff-Cross Appellant,
V.
UNITED STATES,
Defendant-Appellant.
2010-5100, -5101
Appea1 from the United StateS Court of Federal
C1aims in case no. 97-CV-334, Judge Char1es F. LettoW.
ON MOTION
ORDER
The United States moves for a 41-day extension of
time, until Dece1nber 6, 2010, within which to file its
reply brief
Upon consideration thereof
IT IS ORDERED THATZ
The motion is granted

coA Ass0o1ATEs v. Us
UCT 2 5 201
2
FOR THE CoURT
0 /s/ J an H0rba1}[
Date
cc: E11i0t E. P01ebau1n, Esq.
Kenneth D. W00dr0w, Esq.
s21
J an H0rba1y
C1erk
U.S. C0UR’!':!)l|5E\PPEALS FOR
THE FEDERAL C|RCU|T
0CT 25 2010
lAN HORBALY
CLERK